Case:
Case: 1:18-cv-00357-TSB-KNM-MHW
      1:18-cv-00357-TSB-KNM-MHW Doc
                                Doc #:
                                    #: 105-2
                                       119 Filed:
                                             Filed:12/14/18
                                                    12/05/18Page:
                                                             Page:1 1ofof4 4PAGEID
                                                                             PAGEID#:#:1483
                                                                                        978



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
     ____________________________________
                                          )
     OHIO A. PHILIP RANDOLPH              )
     INSTITUTE, et. al                    )
                                          )
                                            No. 1:18-cv-00357-TSB-KNM-MHW
           Plaintiffs,                    )
                                          )
                                            Judge Timothy S. Black
     v.                                   )
                                            Judge Karen Nelson Moore
                                          )
                                            Judge Michael H. Watson
     RYAN SMITH, Speaker of the Ohio     )
                                            Magistrate Judge Karen L. Litkovitz
     House of Representatives, et al.    )
                                         )
           Defendants.                   )
     ____________________________________)



                   DECLARATION OF JEREMY GOLDSTEIN, ESQ. IN SUPPORT
                           OF MOVANTS’ MOTION TO COMPEL

       1. I, Jeremy Goldstein, declare that I am an associate with the law firm Covington & Burling LLP

           and counsel to Movants in the above-captioned case. Movants are Plaintiffs in litigation pending

           in the Southern District of Ohio concerning a challenge to the Ohio congressional map as a

           partisan gerrymander. See Ohio A. Phillip Randolph Institute v. Smith, No. 1:18-cv-00357. I

           submit this Declaration in support of Movants’ Motion to Compel Compliance with Subpoenas

           Served on E. Mark Braden being filed in the above-captioned action. Based on my work in this

           case, I have become familiar with and obtained knowledge of the documents that are attached to

           this Declaration. The following facts are within my personal knowledge, and, if called and sworn

           as a witness, I could and would testify competently to them.

       I. Documents in Support of Movants’ Motion to Compel

           The following documents are exhibits in support of Movants’ Motion to Compel.

       2. Exhibit A is a true and correct copy of the Revised Privilege Log received from counsel for E.

           Mark Braden at the Office of the Ohio Attorney General on November 28, 2018.
Case:
Case: 1:18-cv-00357-TSB-KNM-MHW
      1:18-cv-00357-TSB-KNM-MHW Doc
                                Doc #:
                                    #: 105-2
                                       119 Filed:
                                             Filed:12/14/18
                                                    12/05/18Page:
                                                             Page:2 2ofof4 4PAGEID
                                                                             PAGEID#:#:1484
                                                                                        979



       3. Exhibit B is a true and correct copy of an Email sent from counsel for E. Mark Braden at the

           Office of the Ohio Attorney General to the Court on December 4, 2018.

       4. Exhibit C is a true and correct copy of a document received from a third party production made

           by Ray DiRossi bearing the control number DIROSSI_0000139.

       5. Exhibit D is a true and correct copy of a document received from a third party production made

           by Clark Bensen bearing the control number BENSEN_0000084.

       6. Exhibit E is a true and correct copy of the Maptitude 2018 User Guide.

       7. Exhibit F is a true and correct copy of the Maptitude 2010 User Guide.

       8. Exhibit G is a true and correct copy of the Transcript to the Deposition of Heather Blessing,

           formerly Heather Mann.

       9. Exhibit H is a true and correct copy of the Transcript to the Deposition of Ray DiRossi.

       II. The Meet and Confer History

       10. On November 19, 2018, counsel for Movants received 176 documents produced by Mr. Braden.

           One-hundred-seventy-four of the documents were produced in relation to his representation of the

           Office of the Ohio Attorney General. Two of the documents were produced in relation to his

           work as Of Counsel at Baker & Hostetler LLP. Movants also received a privilege log recording

           documents both withheld and redacted.

       11. On November 26, 2018, counsel for Movants sent a letter to counsel for Mr. Braden at the Office

           of the Ohio Attorney General. The letter included Movants’ objections to Mr. Braden’s failure to

           produce 36 documents, and defects in the privilege log.

       12. On November 28, 2018, counsel for Mr. Braden at the Ohio Attorney General’s Office

           responded. The response included one additional production, a revised privilege log, a redactions

           log, and a letter responding to Movants’ objections. A true and correct copy of the revised

           privilege log is attached as Exhibit A.

       13. On November 29, 2018, counsel for Movants sent a letter replying to opposing counsel’s

           opposition. Counsel for Movants clarified their request for production of factual materials
Case:
Case: 1:18-cv-00357-TSB-KNM-MHW
      1:18-cv-00357-TSB-KNM-MHW Doc
                                Doc #:
                                    #: 105-2
                                       119 Filed:
                                             Filed:12/14/18
                                                    12/05/18Page:
                                                             Page:3 3ofof4 4PAGEID
                                                                             PAGEID#:#:1485
                                                                                        980



          attached to Email correspondence and all non-legal, political communications with consultants

          and third parties. Counsel also offered postponing Mr. Braden’s December 5, 2018, deposition if

          the dispute were to continue, and recommended seeking judicial guidance on this discovery

          matter if the dispute were to continue.

       14. On November 30, 2018, counsel for Mr. Braden at the Ohio Attorney General’s Office responded

          in Email that the parties are at an impasse. Counsel agreed to postponing Mr. Braden’s deposition

          and to seek judicial guidance.

       15. On November 30, 2018, counsel for both parties spoke on the phone. Mr. Robert Fram, counsel

          for Movants, memorialized the phone conversation in an Email to Ms. Tiffany Carwile, counsel

          for Mr. Braden, on November 30, 2018. During the call, parties clarified that postponing Mr.

          Braden’s deposition would not prejudice Plaintiffs’ ability to issue a new deposition notice to Mr.

          Braden at a later date. Parties also agreed that counsel for Movants would contact the Court on

          Monday, December 3, 2018 and propose writing Statements to the Court regarding the dispute

          (five-page, double-spaced).

       16. On December 2, 2018, counsel for Movants sent an Email to opposing counsel stating that they

          had narrowed the scope of the request for production to nine factual documents attached to Email

          correspondence. Counsel for Movants asked at that time whether correspondence with the Court

          was still necessary.

       17. On December 3, 2018, counsel for Mr. Braden at the Ohio Attorney General’s Office responded,

          stating their opposition to production.

       18. To date, Mr. Braden has produced 177 documents. The revised privilege log includes 186

          records.
Case:
Case: 1:18-cv-00357-TSB-KNM-MHW
      1:18-cv-00357-TSB-KNM-MHW Doc
                                Doc #:
                                    #: 105-2
                                       119 Filed:
                                             Filed:12/14/18
                                                    12/05/18Page:
                                                             Page:4 4ofof4 4PAGEID
                                                                             PAGEID#:#:1486
                                                                                        981
